IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                  October 20, 2009
                                 No. 08-31192
                              Conference Calendar             Charles R. Fulbruge III
                                                                      Clerk

UNITED STATES OF AMERICA,

                                             Plaintiff-Appellee
v.

MICHAEL BELL,

                                             Defendant-Appellant


                 Appeal from the United States District Court
                    for the Western District of Louisiana
                         USDC No. 3:93-CR-30033-2


Before WIENER, BENAVIDES, and STEWART, Circuit Judges.
PER CURIAM:*
      Michael Bell appeals the sentence imposed following the district court’s
reduction of his sentence pursuant to 18 U.S.C. § 3582(c)(2). Bell argues that the
holding in United States v. Booker, 543 U.S. 220 (2005), applies in § 3582(c)(2)
proceedings and that the district court abused its discretion by not imposing a
sentence below the amended guidelines sentencing range. Bell’s arguments are
foreclosed by United States v. Doublin, 572 F.3d 235, 236-39 (5th Cir. 2009),
petition for cert. filed (Sept. 21, 2009) (No. 09-6657).
      AFFIRMED.


      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.